Citation Nr: 0023784	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the veteran's claim of entitlement 
to service connection for PTSD.


FINDINGS OF FACT

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded. 
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty or active duty 
for training.  Service connection may also be granted for a 
disability resulting from an injury incurred or aggravated 
during inactive duty training.  
38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  A "determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Further, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

The Court has held that a PTSD claim is well grounded where 
the veteran has "submitted medical evidence of current PTSD; 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability".  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 137 (1997); see also Harth v. West, No. 98-2061 (Vet. 
App. July 19, 2000) (citing Cohen (Douglas)).

The veteran and his representative contend, in substance, 
that service connection is warranted for PTSD.  They contend 
that the veteran suffers from this disorder as a result of 
witnessing fellow soldiers being wounded and killed, and 
witnessing numerous rocket and mortar attacks, while serving 
in Vietnam.  Further, the veteran refers to several incidents 
that he alleges took place, one in September 1966 in which he 
witnessed three men killed when a gun jammed, another he 
alleges took place in June 1967 during which he saw the 
bodies of 4 VietCong that had been killed and tortured, and 
an incident in which he was bitten by a scorpion.  The 
veteran alleges that these three incidents, combined with 
what he witnessed generally in Vietnam, are the incidents 
that caused his PTSD.

Under the first requirement of Cohen, it is clear that the 
veteran has shown medical evidence of a current disability.  
In a VA examination conducted July 1996, the veteran was 
diagnosed with PTSD, chronic, delayed.  In a letter dated in 
August 1996, two social workers at the Boston Vet Center 
indicated that they felt that the veteran's symptoms and 
history clearly indicated a diagnosis of PTSD.  Thus there is 
medical evidence of record sufficient to find a clear 
diagnosis of PTSD.

The second requirement of Cohen is of credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  The three specific incidents that the veteran 
claims as stressors were not able to be confirmed by the U. 
S. Armed Services Center for Research of Unit Records 
(USASCRUR), however, the USASCRUR was able to confirm that 
the area the veteran was stationed at, Pleiku, was attacked 
in January 1967, with mortars and infantry, but additional 
information was needed to conduct successful research.  
Additionally, a letter was received from an individual who 
served with the veteran in Vietnam.  He confirmed an incident 
where a fellow soldier was killed in an explosion which, he 
indicated, the veteran may have witnessed.   Thus, for the 
purposes of a well-grounded analysis, the veteran has met the 
second requirement of Cohen since this aspect of his claim is 
plausible.

The third requirement of the Cohen case is of a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  The 
statement from two social workers at the Boston Vet Center 
indicates that they believe that the veteran suffers from 
PTSD as a result of his service in Vietnam.  That statement 
also notes a history of the veteran being subject to rocket 
and mortar fire.  For the purposes of a well-grounded 
analysis, this statement is sufficient to meet the third 
requirement of Cohen.

In sum, the Board finds that the evidence of record 
sufficiently demonstrates that the veteran's claim of 
entitlement to service connection for PTSD is well-grounded 
in accordance with Cohen.  However, for reasons set out 
below, further development is required to comply with the 
duty to assist doctrine prior to further appellate review. 38 
U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded; to this extent only, the veteran's claim is 
granted.


REMAND

As determined above, the veteran's claim of entitlement to 
service connection for PTSD is well grounded, and as such, VA 
is under a statutory duty to assist the veteran with the 
development of evidence pertinent to this claim. 
38 U.S.C.A. §  5107(a) (West 1991).  

At this point, the Board is of the opinion that a VA 
examination should be accomplished in order to shed light on 
the etiology of the veteran's PTSD.  Prior to this 
examination, further development with respect to the 
veteran's alleged stressors should be undertaken.  In light 
of the above, this matter is remanded to the RO for the 
following action:

1. The veteran should again be requested 
to provide more specific information, 
if possible, regarding his exposure to 
stressors in Vietnam, pertaining to 
those events previously related.  If 
possible, the veteran should provide 
specific dates for the particular 
events noted by him and should confirm 
the unit to which he was assigned 
during each such event; the veteran 
should provide the names of the 
soldiers he witnessed being killed or 
wounded, the units of those involved, 
and the dates, places, and 
circumstances of any deaths or 
injuries.  The veteran should again be 
advised that this information is 
necessary in order to obtain 
supportive evidence of stressful 
events and that he must be as specific 
as possible, as an adequate search for 
verifying information cannot properly 
be conducted without the requested 
details.

2. The RO should obtain any pertinent 
morning reports (i.e. those pertaining 
to the veteran's unit when he was 
serving in Vietnam) from the National 
Personnel Records Center.  Then, the 
RO should review the claims folder 
thoroughly and prepare a summary of 
all stressors alleged by the veteran.  

3. This summary of stressors, with 
specific details regarding the 
veteran's alleged stressors, and all 
associated documents, should be sent 
to USASCRUR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150- 
3197.  That agency should be requested 
to provide any information which might 
corroborate the veteran's alleged 
stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units. 

4. Thereafter, a VA psychiatric 
examination should be accomplished in 
order to determine the nature and 
extent of the veteran's disability.  
The claims folder, and a copy of this 
remand, should be made available to 
the examiner for review prior to the 
examination, including the records 
from the USASCRUR.  The examiner 
should offer an opinion, with respect 
to the veteran's PTSD, as to whether 
it is as least as likely as not that 
such disability is the result of any 
confirmed stressors. Specific reasons 
should be given for this opinion. 

5. Thereafter, the RO should re-
adjudicate this claim.  Initially, a 
determination should be made as to 
whether the veteran engaged in combat 
while in Vietnam.  See VAOPGCPREC 12-
99 (October 18, 1999).  

6. If the benefit sought by the veteran 
remains denied, he and his 
representative should be provided with 
a supplemental statement of the case, 
and given the opportunity to respond 
within the applicable time.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
	


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



